UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                              No. 01-40698
                          Conference Calendar
                       ____________________


RONALD B. FLEMING,

                                           Petitioner-Appellant,

versus


ERNEST CHANDLER, Warden

                                               Respondent-Appellee.


                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-279
                       --------------------
                           December 12, 2001
Before HIGGINGBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

      Ronald Fleming, federal prisoner #14586-076, appeals the
district court’s denial of his 28 U.S.C. § 2241 petition.

Fleming’s failure to identify any error in the district court’s

legal analysis or its application to the facts of this case “is

the same as if he had not appealed that judgment.”        Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   This court “will not raise and discuss legal issues that


  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40698
                               -2-

[Fleming] has failed to assert.”   Id.   The failure to address the

basis upon which the district court made its determination

renders Fleming’s appeal without merit and thus frivolous.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is dismissed.    See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.